On Petition for a Rehearing.
Franklin, C.
Appellants, in their petition for a rehearing, insist that the court erred in holding that the judgments of Evans and Brown were not liens upon the real estate in *539controversy, and that it could not be sold under executions upon said judgments.
William Feeny held the legal title to secure the payment, ■of the balance of the purchase-money, and was ready and willing to convey whenever that was paid. There had been no fraudulent conveyance from Peter Eeeny, and none had been made by William to any third party, nor did he hold the title in trust for Peter. The conveyance by Peter of his interest in the land to Pleshion was to secure a good-faith indebtedness. William Feeny held the legal title as a mortgage, and Heshion held his conveyance as a second mortgage. There was no fraud shown to exist in the transaction. . And, under such circumstances, thejudgments of Evans and Brown against Peter created no lion upon the land, and it was not subject to sale under executions issued upon said judgments, without first applying to a court of equity and making Peter Feeny’s interest in the land subject to the payment of said judgments. Modisett v. Johnson, 2 Blackf. 431; Gentry v. Allison, 20 Ind. 481; Jeffries v. Sherburn, 21 Ind. 112; Terrell v. Prestel, 68 Ind. 86; Howe v. Bishop, 3 Met. 26; Williams v. Council, 4 Jones (Law) 206; Bauskett v. Holsonback, 2 Rich. (S. C.) 624; Doe v. McKinney, 5 Ala. 719; Wilson v. Beard, 19 Ala. 629; Smith v. Hinson, 4 Heisk. 250; Low v. Marco, 53 Mc. 45; Webster v. Folsom, 58 Me. 230; Freeman Executions, sec. 136, and authorities therein referred to.
In the case at bar, we think there was no error in holding that the said judgments were not liens upon the land, and that no title passed to appellees by the sale of the land. The petition for a rehearing ought to be overruled.
Pee Cubiam. — It is therefore ordered, upon the foregoing opinion, that the petition for a rehearing be and the same is overruled, at appellants’ costs.